Citation Nr: 0215249	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  97-33 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
benefit purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L. M. M.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
May 1969.  He died on October [redacted], 1996.  

This matter arises from a September 1997 determination by the 
VA Regional Office (RO) in Waco, Texas, that the appellant 
could not be recognized as the veteran's surviving spouse for 
VA benefit purposes.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her which evidence she 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of 
this appeal.

2.  The appellant and the veteran married on August 2, 1971 
and divorced on September 11, 1978.  

3.  Subsequent to their divorce, the deceased veteran and the 
appellant lived together for approximately 10 days prior to 
the veteran's death.  



CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran for VA benefit purposes have not been met.  
38 U.S.C.A. §§ 101(3), 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Under the VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete her claim for VA benefits.  See 
VCAA, § 3(a) (codified at 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  VA also 
bears the burden of having to explain to the veteran who is 
responsible for producing or obtaining pertinent evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO undertook all development necessary to 
comply with the VCAA.  The RO specifically fulfilled its 
duties by notifying the appellant of the evidence needed to 
substantiate her claim, explaining to her which evidence she 
was responsible for securing, and obtaining and developing 
all other evidence necessary for the equitable disposition of 
this appeal.  For instance, in a September 1997 letter and a 
November 1997 statement of the case, and during a May 1998 
personal hearing, the RO informed the appellant of the 
information necessary to substantiate her claim.  The RO also 
provided the appellant an opportunity to submit additional 
evidence in support of her claim and to present argument at 
her personal hearing.  The RO then fully developed and 
considered all relevant evidence necessary for an equitable 
disposition of the issue on appeal.  In addition, the 
appellant has not since identified any outstanding evidence 
that needs to be obtained in support of her appeal.  
Therefore, any obligation on VA's part to advise her as to 
the division of responsibilities for obtaining evidence is 
moot.  In any event, due to the relatively narrow questions 
of law and fact on which this case turns, there is no 
reasonable possibility that any further development could 
substantiate the claim.  


II.  Marital Relationship

The appellant contends that she should be recognized as the 
veteran's surviving spouse for VA purposes.  In support, she 
asserts that she and the veteran lived together in a marital 
relationship from 1993 until his death in October 1996.  She 
contends that although they were not married during this 
period, they lived together in a common-law relationship, and 
that she was unaware of any legal impediment to such a 
relationship.  She concludes that her relationship to the 
veteran prior to his death should, therefore, be recognized 
as a deemed valid marriage for VA purposes.  

In order to be entitled to death benefits as a surviving 
spouse of a veteran, a claimant must have been the veteran's 
spouse at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  See 38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. § 3.50 (2001).  Additionally, 
death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and she thereafter cohabited with the veteran for one 
year or more immediately before his death or for any period 
of time if a child was born of the reported marriage or was 
born to them before such marriage.  

The facts in this case are as follows.  The appellant and the 
veteran were married on August 8, 1971, but later divorced on 
September 11, 1978.  On applications for disability 
compensation submitted by the veteran in September 1996, he 
specifically indicated that he was divorced.  These 
applications indicated that the veteran was residing in 
Moffat, Texas, at that time.  The veteran's notations in this 
regard are in stark contrast to various third party 
statements submitted by the appellant or presented at hearing 
to the effect that the veteran and the appellant lived 
together in Belton, Texas, during the last two years of the 
veteran's life.  The veteran's notations are also 
inconsistent with information furnished by the veteran's 
sister in September 1999 to the effect that the veteran lived 
at his mother's house from 1994 until the summer of 1996, 
with his sister until approximately 10 days prior to his 
death, and then with his daughter, [redacted], where the appellant 
was residing at that time.   

At her hearing, the appellant testified that the veteran 
reported the foregoing so as not to violate probation, which 
required him to stay away from his daughter.  There is no 
evidence to support this assertion.  Rather, the Board finds 
credible the veteran's notations and statements of the 
veteran's sister, which do not support the existence of a 
deemed valid common-law marriage between the appellant and 
the veteran prior to his death.  These notations and 
statements indicate that the veteran and appellant were not 
cohabitants continuously for one year or more preceding the 
date of the veteran's death, and that the veteran had no 
intent of entering into such a relationship with the 
appellant.  As previously indicated, on two occasions in 
September 1996, the veteran indicated that he was divorced 
and noted an address different than the one alleged by the 
appellant for the same time period.  There is no reason that 
the veteran would have fabricated such information.  The 
record instead suggests that the veteran knew that he was 
terminally ill and decided to visit his daughter 
approximately 10 days prior to his demise.  At that time, the 
appellant happened to be residing with the veteran's 
daughter.  Absent evidence of an intent by the veteran and 
the appellant to enter into a common-law relationship more 
than one year prior to the veteran's death, and absent 
evidence that they, in fact, lived together during said time 
frame, there is no basis to conclude that the appellant's 
relationship to the veteran constituted a marriage that can 
be deemed valid for VA purposes.  

The Board concludes that the evidence is not evenly balanced 
and that the doctrine of resolving doubt in the appellant's 
favor is not for application.  See Ferguson v. Principi, 273 
F. 3d. 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  


ORDER

The appeal is denied.  



		
	L. J. DRIEVER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

